ITEMID: 001-22786
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: LELLA v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Pauli Lella, is a Finnish national, born in 1944 and living in Kehro.
At the relevant time the applicant had been politically active for over twenty years, as a member of the Urjala Municipal Assembly and as candidate for Parliament on two occasions.
In 1996 he was convicted of aggravated debtor’s dishonesty and a book-keeping offence and sentenced to one year and six months’ imprisonment. The judgment was upheld by a court of appeal and the Supreme Court (korkein oikeus, högsta domstolen) refused leave to appeal in September 1998. A subsequent request for the case to be re-opened was likewise refused.
On 29 September 1998 the Department for Prison Administration of the Ministry of Justice refused the applicant’s request that the enforcement of his sentence be postponed due to his illness.
On 19 October 1998 the Urjala Municipal Assembly voted to disqualify the applicant from sitting on the assembly on account of his having been sentenced to over six months’ imprisonment. His appeal was refused by the County Administrative Court (lääninoikeus, länsrätten) of Häme on 11 May 1999. His further appeal to the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen) was apparently likewise refused.
Meanwhile, on 29 October 1998, the Chief Enforcement Officer (kihlakunnanvouti, häradsfogden) of Valkeakoski granted the applicant’s further postponement request in order to enable him to organise certain private matters prior to serving his sentence. He was ordered to start serving his prison term on 4 January 1999.
In November 1998 the applicant requested that the enforcement of his sentence be postponed until 1 April 1999 so as to allow for his effective participation in the parliamentary elections on 21 March 1999 in which he intended to present himself as a candidate.
On 30 November 1998 this request was dismissed, the Chief Enforcement Officer having concluded that the already fixed enforcement would not engender any exceptional and significant losses or difficulties to the applicant, his family, his employer or to society within the meaning of the chapter 2, section 1 (c) of the Act on the Enforcement of Sentences (laki rangaistusten täytäntöönpanosta, lag om verkställighet av straff). Moreover, the considerations militating in favour of the immediate enforcement of his sentence clearly outweighed the inconvenience which such enforcement would cause. Under chapter 2, section 1 (d) of the said Act the decision was automatically referred to the Department for Prison Administration which upheld it on 10 December 1998.
Having started to serve his sentence on 4 January 1999, the applicant, on 11 February 1999, filed an extraordinary appeal to the Supreme Administrative Court, seeking to have the refusal quashed as it had been based on a manifestly incorrect application of the law. He also sought to have the enforcement of his sentence stayed at least until the court had decided the matter. On 12 March 1999 the court refused to re-open the case.
Meanwhile, on 4 February 1999 the applicant registered as candidate in the upcoming elections.
His three requests for leave immediately prior to and on the election day, in order to enable him to complete his campaign, were all refused by the Prison Governor. The refusals were automatically referred to the Department for Prison Administration which upheld them.
The applicant was not elected.
The sentences imposed on four other defendants convicted in the same criminal proceedings were allegedly not enforced until 1 October 1999.
B. Relevant domestic law
Parliamentary elections are normally held every four years in Finland. Under the Parliament Act (valtiopäiväjärjestys, riksdagsordning), as in force at the relevant time, anyone entitled to vote in parliamentary elections is likewise entitled to stand as a candidate, unless placed under guardianship (section 7).
